Citation Nr: 0825749	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-24 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for type 2 
diabetes mellitus (diabetes)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to November 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in May 2008 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.

The Board notes that the veteran, in his May 2008 hearing 
testimony, appears to raise a claim of service connection for 
a psychiatric disorder secondary to the service-connected 
diabetes.  This matter is REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

The veteran's diabetes does not require regulation of 
activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R § 4.119, Diagnostic Code 7913 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In August 2003 and April 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing 
notice of what the evidence needed to demonstrate, of his and 
VA's respective duties in obtaining evidence, and of the 
types of relevant evidence that he should provide.  The 
letters also told the veteran to submit any evidence, to 
include his own statement, "describing his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by [his] disability," which 
would include any impact on the veteran's employment and 
daily life.  Although the April 2004 notice letter postdated 
the initial adjudication, the claims were subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The specific rating criteria for evaluating diabetes and how 
(based on what symptomatology) each rating percentage is 
assigned were provided to the veteran in the June 2004 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, the 
records indicate that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  The Board 
notes that the veteran was not provided with notice of the 
effective date and disability rating regulations.  Because an 
increased rating has been denied, however, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a personal hearing, and 
providing VA examinations.  The Board notes the veteran 
indicated that he would be submitted additional evidence 
corroborating that he had restriction of activities due to 
his diabetes.  No evidence has been submitted, however, and 
the veteran was informed that he only had 60 days to submit 
said evidence.  The veteran is responsible for providing 
pertinent evidence in his possession.  See Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-
way street; if a veteran wishes help, he/she cannot passively 
wait for it in those circumstances where his/her own actions 
are essential in obtaining the putative evidence).  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Increased Rating

For historical purposes, it is noted that service connection 
was established for diabetes by the RO in a September 2001 
decision, based on in-service exposure to herbicide and a 
post-service diagnosis of diabetes.  A 20 percent disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record.  The veteran claims that 
a higher evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Diagnostic Code (DC) 7913 provides a 40 percent rating for 
diabetes that requires insulin, restricted diet, and 
regulation of activities.  "Regulation of activities" is 
defined as "avoidance of strenuous occupational and 
recreational activities."  See 38 C.F.R. § 4.120, DC 7913 
(100 percent rating); Camacho v. Nicholson, 21 Vet. App. 360, 
365 (2007).  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  See Id.  

An April 2003 VA examination record reports that the veteran 
denied any episodes of ketoacidosis and reported that he had 
not had any hypoglycemic reactions since being started on 
insulin.  The veteran denied being on a restricted diet or 
having restriction of activities.  The examiner noted that 
the veteran's peripheral pulses were strong and equal and 
dorsalis pedis pulses were "good,", though patella and 
Achilles deep tendon reflexes were absent.  Pupils were 
equal, round, and reactive to light and accommodation, and 
extraocular muscles were intact.  Skin examination was 
normal, and sensation was intact to monofilament testing in 
the feet.  

August 2004 VA examination records report that the veteran 
had no evidence of current heart disease or peripheral 
neuropathy and that the veteran reported a negative history 
as to retinopathy.  The veteran also reported that he had 
never been hospitalized for acute acidosis or hypoglycemic 
states and that his physician told him he "could take any 
regular diet."  The record notes that the veteran's 
activities were restricted due to an amputation below his 
right knee.  The veteran reported that he checked his blood 
sugars two to three times a day and injected himself two 
times a day.  

The veteran had a personal hearing in May 2008.  The 
transcript reports the veteran's history of using Insulin and 
Metformin for his diabetes, which stabilized his blood 
sugars.  The veteran also reported that he was following a 
low calorie diet and that he was told to restrict his 
activities.  

In this case the treatment records indicate that the veteran 
is prescribed insulin to control his diabetes.  Although the 
veteran has reported that his activities are limited due to 
the diabetes, the medical evidence does not indicate that a 
physician has prescribed restriction or regulation of 
activities specifically to control diabetes.  Rather, the 
evidence, namely the August 2004 VA examination record, 
indicates that the veteran's activities were restricted due 
to an amputation below the right knee and not the diabetes.  
The fact that disabilities caused by the veteran's diabetes 
require restriction of activity will not warrant a 40 percent 
rating under DC 7913.  Consequently, because the evidence 
does not indicate that the veteran's diabetes requires 
regulation or restriction or activities, the claim for a 
higher rating must be denied.  

The Board has also considered whether a separate evaluation 
is warranted for any compensable complication of the 
veteran's service-connected diabetes pursuant to DC 7913 Note 
(1).  That note instructs the rater to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The veteran has been granted service connection for right 
below knee amputation, residuals of a cerebral vascular 
accident, and erectile dysfunction as secondary to diabetes.  
As these conditions have already been rated separately, they 
do not fall under the purview of Note 1.  In addition, while 
noting that the veteran's complications linked to his 
diabetes are significant, there is no evidence that the 
veteran has additional complications of diabetes.  


ORDER

A rating in excess of 20 percent for diabetes is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


